DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khawer [US 2016/0227536].
As claim 1, Khawer discloses a wireless communication apparatus for base station side [Fig 4, Ref 405], comprising a transceiving device [Fig 4, Ref 410]; and 
at least one processor [Fig 4, Ref 430] configured to control, in response to a scheduling request for uplink transmission transmitted by a user equipment on a licensed frequency band, the transceiving device to detect a channel on an unlicensed frequency band [Par. 0031 discloses UE send a message for requesting uplink channel in the unlicensed band via licensed band channel]; control, in a case where the detected channel is idle, the transceiving device to transmit scheduling information for the channel to the user equipment through a licensed frequency band [Par. 0031-0034 disclose a base station send a scheduled information for unlicensed band channel via licensed band channel to UE after detecting unlicensed band channel is idle]; and control the transceiving device to receive uplink data transmitted by the user equipment via the channel [Par. 0031-0034 disclose base station receives uplink data via uplink channel via unlicensed band channel].	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon [US 2017/0142743] discloses a method and system for transmitting a signal via unlicensed band.
Ahn [US 2018/0310332] discloses a method and system for transmitting a signal via unlicensed band.
Cheng [US 2012/0307748] discloses a method and system for requesting unlicensed channel via licensed channel.
This is a continue of applicant's earlier Application No. 16/704401.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414